STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                            NO.    2022   KW   0065

VERSUS


CHRISTOPHER         NICHOLLS        EASON                            MARCH        14,    2022




In   Re:          Christopher         Nicholls       Eason,    applying     for   supervisory
                  writs,       21st        Judicial     District     Court,        Parish       of

                  Tangipahoa,        No.    1402849.




BEFORE:           GUIDRY,     HOLDRIDGE,       AND    CHUTZ,   JJ.


        WRIT      DENIED.



                                                 JMG
                                                  GH
                                                 WRC




COURT       OF   APPEAL,      FIRST    CIRCUIT




           DE       CLERK      OF   COURT
                  FOR   THE    COURT